Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/29/2020 has been considered and entered. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 16/934,262. This is a provisional double patenting rejection since the conflicting claims have not yet been patented. The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows:
Instant Application
Co-Pending Application 
An automated valet parking system that causes an autonomous driving vehicle to autonomously drive along a target route to be parked in a target parking space in a parking place by giving an 5instruction to the autonomous driving vehicle in the parking place, the system comprising: a vehicle position acquisition unit configured to acquire a vehicle position that is a position on a parking place map of the autonomous driving vehicle; 10a parking place map database in which parking place map information is stored, the parking place map information including node position information of a plurality of nodes preset corresponding to a plurality of passages in the parking place and node information regarding a driving boundary and a marker associated with each of the 15nodes; a node section specification unit configured to specify a node section at which a target vehicle is located based on the vehicle position of the target vehicle and the node position information, the target vehicle being the autonomous 
An automated valet parking system that gives an instruction to an autonomous driving vehicle in a parking place to cause the autonomous driving vehicle to autonomously drive along a target route for parking the autonomous driving vehicle in a target parking space in the parking place, the automated valet parking system comprising a server configured to: a vehicle position of a target vehicle on a parking place map, the target vehicle being the autonomous driving vehicle driving autonomously according to the instruction; store parking place map information including node position information and node information, the node position information being information on a plurality of nodes that are set in advance corresponding to a plurality of passages in the parking place, the node information being information on driving 
The automated valet parking system according to claim 1, wherein the target node specification unit is configured to, when a vehicle speed of the target vehicle is equal to or higher than a predetermined vehicle speed threshold, specify the target node by setting the predetermined number as a large number compared to when 25the vehicle 
 server identifies the target nodes in such a way that the predetermined number is larger when a vehicle speed of the target vehicle is equal to or higher than a predetermined vehicle speed threshold than when the vehicle speed is lower than the vehicle speed threshold.


Although the co-pending claims 1 and 2 of Application No. 16/934,262 (hereinafter “co-pending application”) are not identical to claims 1 and 2 of the instant application, claims 1 and 2 of the instant application are rendered obvious in view of the co-pending claims in view of the prior art. For example, independent claim 1 of the co-pending application recite all elements of claim 1 of the instant application with the exception of a node status setting unit. Specifically, the independent claims of the instant application recite a “a node status setting unit configured to set a node status including information on whether or not passing of the node is allowed based on a vehicle position of another autonomous driving vehicle in the parking place” and “wherein the vehicle instruction unit is configured to, when the 15node status at the next-passing node is re-set by the node status setting unit from a node impassable status to a node passable status, transmit the node information of the target node ahead of the next-passing node among the unpassed nodes to the target vehicle”, whereas the independent claims of the co-pending application fails to explicitly disclose this. However, these limitations were well known to one of ordinary skill in the art at the time of invention.
For example, U.S. Patent Application Publication No. 2020/0207334 to CHO et al. (hereinafter "CHO") discloses a node status setting unit configured to set a node status including information on whether or not passing of the node is allowed based on a vehicle position of another autonomous driving vehicle in the parking place (CHO Paragraph 27 “The term “control center” refers to a facility that can monitor vehicles parked in a parking garage or facility, which determines a target position, a guide route, and a permitted driving area, and which transmits a driving start command or an emergency stop command to a vehicle.” | Paragraph 32 The term “permitted driving area” refers to an area where driving of a vehicle is allowed. For example, the permitted driving area include the driving route in the parking lot. The permitted driving area is defined by barriers, parked vehicles, parking lines, etc.” | Paragraph 55 “In step (1), an operation of initiating an automated valet parking procedure to be performed by the infrastructure facility and the vehicle is performed. The infrastructure facility identifies the driver and the vehicle and determines whether the driver and the vehicle are qualified to park in the parking lot.”). Accordingly, it would have been obvious to one of ordinary skill in the art to use a node status setting unit as taught by CHO as disclosed above, in order to effectively park a vehicle in areas that the vehicle can enter without the need for user input (CHO Paragraph 2 “The present disclosure relates to a system, method, infrastructure, and vehicle for supporting automated valet parking. More particularly, the present disclosure relates to an automated parking system capable of transporting a vehicle to a vacant parking slot without a driver seated in the vehicle with help of technology of communication between the vehicle and an automated valet parking infrastructure”). Furthermore, U.S. Patent Application Publication No. 2017/0323567 to Nordburch et al. (hereinafter "Nordburch") discloses when the 15node status at the next-passing node is re-set by the node status setting unit from a node impassable status to a node passable status, transmit the node information of the target node ahead of the next-passing node among the unpassed nodes to the target vehicle (Nordburch Paragraphs 10-11 “A need exists for a method with the aid of which an autonomously driving vehicle is able to precisely determine its position in a parking facility and able to find the way to a free parking space without help from a central control unit. According to an example embodiment, a method is provided for driving a vehicle to a free parking space in a parking facility having a plurality of parking spaces, each parking space being assigned a parking space marking. It is furthermore provided that the parking space marking stores at least one piece of information about the occupancy of the parking space. The method includes the vehicle, when pulling into a parking space, marking the space as occupied via the parking space marking and, when pulling out of the parking space, marking the space as free again via the parking space marking”). Accordingly, it would have been obvious to one of ordinary skill in the art to (Nordburch Paragraph 10 “A need exists for a method with the aid of which an autonomously driving vehicle is able to precisely determine its position in a parking facility and able to find the way to a free parking space without help from a central control unit”). Accordingly, all elements of claims 1 and 2 are unpatentable over the claims of the copending application in view of CHO and Nordburch.


Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“A vehicle position acquisition unit configured to acquire” in claim 1
“A node section specification unit configured to specify” in claim 1
“A target node specification unit configured to specify” in claim 1 
“A node status setting unit configured to set” in claim 1 
“A node information acquisition unit configured to acquire” in claim 1
“A vehicle instruction unit configured to give” in claim 1

Under the three-prong test, the above language will be interpreted under 112(f) because:
(A)  Each of limitations (1)-(6) recited above use the generic placeholder “unit” for performing a claimed function.  See MPEP 2181, 1A (“The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6: "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008”).  Accordingly, recitations of “unit” in [1]– [6] above pass prong A. 
(B) Each of the phrases following the underlined portion in items (1)-(6) constitute functional language modifying the generic terms in prong (A), respectively. 

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
The specification lacks corresponding structure for the claim limitations (1)-(6).
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
“When a claim containing a computer-implemented 35 U.S.C. 112(f) claim limitation is found to be indefinite under 35 U.S.C. 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under section 112(a). See MPEP § 2163.03, subsection VI”. See MPEP 2181 II B.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “specify a target node that is the node”, “a node section”, and “a target node” it is unclear as to what the target node is to be specified as. The limitation “the node” has an unclear antecedent basis because it is unknown as to which previously recited node that the “target node” is referring to. 
Claim 1 recites “a target node” in a singular form but further states “including a next-passing node among unpassed nodes”, it is unclear how a target node in the singular form can include the previously recited nodes as well as “a next passing node”.
Claim 1 recites “having a predetermined number smaller than a total number of the unpassed nodes” it is unclear as to how a node can have a predetermined number.
Claim 1 recites “a target node that is the node including a next passing node . . . and having” it is unclear if the limitation is requiring the next passing node or the target node or the “the node” is required to “have” “a predetermined number smaller than a total number of the unpassed nodes”, or if  all recited nodes are in fact the same the same node such that all recited nodes are required to have “a predetermined number smaller than a total number of the unpassed nodes”.
Claim 1 recites” the target vehicle passes next on the target route” it is unclear since the limitation confuses past and future tenses. The limitation would be clearer if recited as “predicted to pass next” or “will pass next”
Claims 5-8 recites the limitation "the marker within a predetermined distance”.  There is insufficient antecedent basis for this limitation in the claim. It is also unclear if the driving boundary is associated with “the marker associated with each of the nodes”, as stated in claim 1, if within a predetermined distance.
Claims 5-8 recite “the predetermined distance when the node is located near the parking space is larger than the predetermined distance when the node is not located near the parking space” it is unclear if the map only includes predetermined distance if the contingent limitations occurs, or if the map includes node label, node information acquisition unit, the predetermined distance if contingent limitation occurs. 
near” in claims 5-8 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation "predetermined distance" has been rendered .
Claims 2-8 are rejected as being dependent on rejected independent claim 1. 
Claim limitations:
“A vehicle position acquisition unit configured to acquire” in claim 1
A node section specification unit configured to specify” in claim 1
A target node specification unit configured to specify” in claim 1 
“A node status setting unit configured to set” in claim 1 
“A node information acquisition unit configured to acquire” in claim 1
“A vehicle instruction unit configured to give” in claim 1
 Invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not disclose sufficient structure of the corresponding claim limitations.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If the specification fails to disclose sufficient corresponding structure, materials, or acts that perform the entire claimed function, then the claim limitation is indefinite because the applicant has in effect failed to particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b) or 
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Contingent Limitations 
Claim 1-2 and 5-8 contains various conditional limitations. Claims 1-2 and 5-8  are  system claims, which contain the following conditional limitations: 

Claim 1: 
(1) “Wherein the vehicle instruction unit is configured to, when the
node status at the next-passing node is re-set by the node status setting
unit from a node impassable status to a node passable status, transmit
the node information of the target node ahead of the next-passing node
among the unpassed nodes to the target vehicle”

Claim 2: 
(2) “Wherein the target node specification unit is configured to, when a vehicle speed of the target vehicle is equal to or higher than a predetermined vehicle speed threshold, specify the target node by setting the predetermined number as a large number compared to when 25the vehicle speed is less than the vehicle speed threshold.”

Claim 5: 
(3) “The predetermined distance when the node is located near the parking space is larger than the predetermined distance when the node is 20not located near the parking space.”

Claim 6: 
(4) “The predetermined distance when the node is located near the parking space is larger than the predetermined distance when the node is 20not located near the parking space.”

Claim 7: 
(5) “The predetermined distance when the node is located near the parking space is larger than the predetermined distance when the node is 20not located near the parking space.”

Claim 8: 
(6) “The predetermined distance when the node is located near the parking space is larger than the predetermined distance when the node is 20not located near the parking space.”

having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing the function of the above cited claim limitations (1)-(6) is sufficient to disclose the above cited claim limitations. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
For example, in claim 8, in limitation (8) the function of increasing the predetermined distance is contingent upon if the node is located near the parking space.  However, claim 1 does not require that there is a determination of if the node is near a parking space. Accordingly, any structure capable of such a determination is sufficient to disclose limitations (1)-(6). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 9969386 B1) ("Wang") in view of CHO (US 20200207334 A1) ("CHO") in view of Nordburch (US 20170323567 A1) ("Nordburch").

With respect to claim 1, it is important to note per the conditional limitation section above, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing limitation (1) as noted above, such as a vehicle instruction unit, is sufficient to disclose this limitation. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 

With respect to claim 1, Wang teaches an automated valet parking system that causes an autonomous driving vehicle to autonomously drive along a target route to be parked in a target parking (Wang Col 1 lines 6-8 “This invention relates generally to path planning for vehicles, and more particularly to path planning methods for automatically parking a vehicle into a target space.”), the system comprising: a vehicle position acquisition unit configured to acquire a vehicle position that is a position on a parking place map of the autonomous driving vehicle; 10a parking place map database in which parking place map information is stored (Wang Col. 8 Lines 14-31 “FIG. 2A shows a function diagram of automated parking system according to one embodiment. Environment mapping and localization block 201 constructs or updates the map of the parking space, and determines the current location of the vehicle by sensing the environment and vehicle operation condition. For example, an inertial measurement unit, which may include 3-axis accelerometer(s), 3-axis gyroscope(s), and/or magnetometer(s), can be used to sense the vehicle operation. A global positioning system sensor can be used to provide position and velocity of the vehicle. Sensors to sense the environment 200 can be video cameras capturing obstacles including other vehicles, pedestrians, and buildings, ultrasonic/radar sensors detecting distance between the vehicle and obstacles, etc. In one embodiment, the environment map is further processed to generate a geometric representation of the parking space as shown in FIG. 1C.”), the parking place map information including node position information of a plurality of nodes preset corresponding to a plurality of passages in the parking place and node information regarding a driving boundary and a marker associated with each of the 15nodes (Wang Col. 11 Lines 16-25 “FIG. 4C shows a block diagram of a method for parking a vehicle within a parking space. The method uses a processor coupled to a memory storing geometry of the vehicle and a map of the parking space 440. The memory can also store a kinematic model 303 of the vehicle and a dynamic model 304 of the vehicle. The processor is coupled with stored instructions implementing the method, wherein the instructions, when executed by the processor carry out at least some steps of the method.”); a node section specification unit configured to specify a node section at which a (Wang Col. 12 lines 42-53 “Similar procedure is applied to the target geometric tree for the sampled state 510. That is, a nearest node 540 located on the target geometric tree 522 is identified. If a geometric edge 545 between the node 540 and the sampled state is collision free, a new node corresponding to the sampled state is created and added to the node set of the target geometric tree, and the edge 545 is added to the edge set of the target geometric tree. If both edges 535 and 545 are collision free, the initial and target geometric trees are connected, in which case, the initial node and the target node are connected. To that end, the geometric graph is a union of the initial and target geometric trees.”); a target node specification unit configured to specify a target node that is the node including a next-passing node among unpassed nodes of the target vehicle and having a predetermined number smaller than a total number of the unpassed nodes, the next-passing node being 25the node through which the target vehicle passes next on the target route (Wang Col. 14 lines 11-15 “Denote the minimal cost of the node Ni result from the value iteration as V(Ni). The set of nodes representing the best geometric path is determined by performing policy iteration. That is: provided that Ni is one node of the best geometric path, the next node of Ni is determined by solving”) 51FP 19-0743-OOUS-TYT 
Wang, however, fails to explicitly disclose a node status setting unit configured to set a node status including information on whether or not passing of the node is allowed based on a vehicle position of another autonomous driving vehicle in the parking place; 5a node information acquisition unit configured to acquire the node information associated with the target node based on the target node and the parking place map information; and a vehicle instruction unit configured to give the instruction to the target vehicle by transmitting the node information associated with 10the target node to the target vehicle based on an acquisition result of the node information acquisition unit, a specification result of 
Cho, however, teaches disclose a node status setting unit configured to set a node status including information on whether or not passing of the node is allowed based on a vehicle position of another autonomous driving vehicle in the parking place (CHO Paragraph 27 “The term “control center” refers to a facility that can monitor vehicles parked in a parking garage or facility, which determines a target position, a guide route, and a permitted driving area, and which transmits a driving start command or an emergency stop command to a vehicle.” | Paragraph 32 “The term “permitted driving area” refers to an area where driving of a vehicle is allowed. For example, the permitted driving area include the driving route in the parking lot. The permitted driving area is defined by barriers, parked vehicles, parking lines, etc.” | Paragraph 55 “In step (1), an operation of initiating an automated valet parking procedure to be performed by the infrastructure facility and the vehicle is performed. The infrastructure facility identifies the driver and the vehicle and determines whether the driver and the vehicle are qualified to park in the parking lot.”); 5a node information acquisition unit configured to acquire the node information associated with the target node based on the target node and the parking place map information (CHO Paragraph 76 “In step (9), the infrastructure facility 100 transmits parking lot map information to vehicle 200. The parking lot map information includes landmark information…In step (11), the infrastructure facility 100 determines a target position (target parking position)”); and a vehicle instruction unit configured to give the instruction to the target vehicle by transmitting the node information associated with 10the target node to the target vehicle based on an acquisition result of the node information acquisition unit, a specification (CHO Paragraph 76 “ In step (9), the infrastructure facility 100 transmits parking lot map information to vehicle 200. The parking lot map information includes landmark information. In step (10), the vehicle 200 estimates (or calculates) the position of the vehicle 200 on the basis of the transmitted landmark information, and the vehicle 200 transmits the estimated position of the vehicle 200 to the infrastructure facility 100. In step (11), the infrastructure facility 100 determines a target position (target parking position). In step (12), the infrastructure facility 100 transmits information on a permitted driving area to the vehicle 200. For example, the infrastructure facility 100 transmits boundary information of the permitted driving area to the vehicle 200. In step (13), the infrastructure facility 100 transmits a guide route to the vehicle 200. In step (14), the infrastructure facility 100 transmits an autonomous valet parking start command to the vehicle 200.”).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the system of Wang to include a node status setting unit configured to set a node status including information on whether or not passing of the node is allowed based on a vehicle position of another autonomous driving vehicle in the parking place; 5a node information acquisition unit configured to acquire the node information associated with the target node based on the target node and the parking place map information; and a vehicle instruction unit configured to give the instruction to the target vehicle by transmitting the node information associated with 10the target node to the target vehicle based on an acquisition result of the node information acquisition unit, a specification result of the node section specification unit, and a specification result of the target node specification unit, as taught by CHO as disclosed above, in order to effectively park a vehicle in areas that the vehicle can enter without the need for user input (CHO Paragraph 2 “The present disclosure relates to a system, method, infrastructure, and vehicle for supporting automated valet parking. More particularly, the present disclosure relates to an automated parking system capable of transporting a vehicle to a vacant parking slot without a driver seated in the vehicle with help of technology of communication between the vehicle and an automated valet parking infrastructure”).
Wang in view of CHO fail to explicitly disclose that the vehicle instruction unit is configured to, when the 15node status at the next-passing node is re-set by the node status setting unit from a node impassable status to a node passable status, transmit the node information of the target node ahead of the next-passing node among the unpassed nodes to the target vehicle.
Nordburch, however, teaches that the vehicle instruction unit is configured to, when the 15node status at the next-passing node is re-set by the node status setting unit from a node impassable status to a node passable status, transmit the node information of the target node ahead of the next-passing node among the unpassed nodes to the target vehicle (Nordburch Paragraphs 10-11 “A need exists for a method with the aid of which an autonomously driving vehicle is able to precisely determine its position in a parking facility and able to find the way to a free parking space without help from a central control unit. According to an example embodiment, a method is provided for driving a vehicle to a free parking space in a parking facility having a plurality of parking spaces, each parking space being assigned a parking space marking. It is furthermore provided that the parking space marking stores at least one piece of information about the occupancy of the parking space. The method includes the vehicle, when pulling into a parking space, marking the space as occupied via the parking space marking and, when pulling out of the parking space, marking the space as free again via the parking space marking”).
It would have been obvious to one of ordinary skill in the art to have modified the system of Wang in view of CHO so that the vehicle instruction unit is configured to, when the 15node status at the next-passing node is re-set by the node status setting unit from a node impassable status to a node passable status, transmit the node information of the target node ahead of the next-passing node among the unpassed nodes to the target vehicle, as taught by Nordburch as disclosed above, in order to (Nordburch Paragraph 10 “A need exists for a method with the aid of which an autonomously driving vehicle is able to precisely determine its position in a parking facility and able to find the way to a free parking space without help from a central control unit”).

With respect to claim 3, Wang in view of Cho in view of Nordburch teach wherein the node status setting unit is configured to set the node status based on a traveling state of the target vehicle (Nordburch Paragraph 11 “The method includes the vehicle, when pulling into a parking space, marking the space as occupied via the parking space marking and, when pulling out of the parking space, marking the space as free again via the parking space marking”).

As best understood under 35 U.S.C. 112(b), Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 9969386 B1) ("Wang") in view of CHO (US 20200207334 A1) ("CHO") in view of Nordburch (US 20170323567 A1) ("Nordburch") further in view of Silver (US 9557736 B1) (“Silver”).

With respect to claim 5, it is important to note per the conditional limitation section above, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing limitation (3) as noted above, such as a node information acquisition unit, is sufficient to disclose this limitation. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

With respect to claim 5, Wang in view of Cho in view of Nordburch teach that the node label information includes a type of the node indicating that the node is located near a parking space (CHO Paragraph 29 “The term “target position” refers to a vacant parking slot available for parking of a vehicle. Alternatively, the term “target position” refers to a pickup area where a driver can get in his or her vehicle when the driver wants to leave the parking lot.”), the node information acquisition unit is configured to associate 15the driving boundary and the marker within a predetermined distance from a position of the node with the node based on the parking place map information and the node label information, (CHO Paragraph 69-70 “In step (6), a driving boundary is transmitted from the infrastructure facility to the vehicle. The driving boundary may include landmarks (for example, parking lines, center lines, road boundary lines) by which a permitted driving area is bounded. The transmission of the driving boundary is performed after the autonomous valet parking preparation command is delivered. This driving boundary is transmitted from the infrastructure facility to the vehicle in the form of a parking lot map. In step (7), an autonomous valet parking start command is transmitted from the infrastructure facility to the vehicle. The transmission of the autonomous valet parking start command is performed after the guide route and the driving boundary are delivered”). 
Wang in view of Cho in view of Nordburch fail to explicitly disclose that the predetermined distance when the node is located near the parking space is larger than the predetermined distance when the node is 20not located near the parking space.
Silver, however, teaches that the predetermined distance when the node is located near the parking space is larger than the predetermined distance when the node is 20not located near the parking space (Silver Col 3. Line 16-26 “Identifying a vehicle as parked may indicate that it is likely not going to move anytime soon and therefore the autonomous vehicle would have time to take actions to avoid the parked vehicle. Such as passing or maneuvering around the parked vehicle. Mean while, when a vehicle is not identified as parked, the autonomous vehicle may treat the vehicle as part of traffic and/or monitor the movements of the vehicle more closely so as to be able to respond to its movements properly. For example, the autonomous vehicle may stop behind it and wait for it to move”).
It would have been obvious to one of ordinary skill in the art to have modified the system of Wang in view of Cho in view of Nordburch so that the predetermined distance when the node is located near the parking space is larger than the predetermined distance when the node is 20not located near the parking space, as taught by Silver as disclosed above, in order to ensure optimal and safe travel of an autonomous vehicle (Silver Col 1 lines 29-30 “One aspect of the disclosure provides a method for identifying parked vehicles”).

having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing limitation (5) as noted above, such as a node information acquisition unit, is sufficient to disclose this limitation. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

With respect to claim 7, Wang in view of Cho in view of Nordburch teach that the node label information includes a type of the node indicating that the node is located near a parking space (CHO Paragraph 29 “The term “target position” refers to a vacant parking slot available for parking of a vehicle. Alternatively, the term “target position” refers to a pickup area where a driver can get in his or her vehicle when the driver wants to leave the parking lot.”), the node information acquisition unit is configured to associate 15the driving boundary and the marker within a predetermined distance from a position of the node with the node based on the parking place map information and the node label information, (CHO Paragraph 69-70 “In step (6), a driving boundary is transmitted from the infrastructure facility to the vehicle. The driving boundary may include landmarks (for example, parking lines, center lines, road boundary lines) by which a permitted driving area is bounded. The transmission of the driving boundary is performed after the autonomous valet parking preparation command is delivered. This driving boundary is transmitted from the infrastructure facility to the vehicle in the form of a parking lot map. In step (7), an autonomous valet parking start command is transmitted from the infrastructure facility to the vehicle. The transmission of the autonomous valet parking start command is performed after the guide route and the driving boundary are delivered”). 
Wang in view of Cho in view of Nordburch fail to explicitly disclose that the predetermined distance when the node is located near the parking space is larger than the predetermined distance when the node is 20not located near the parking space.
Silver, however, teaches that the predetermined distance when the node is located near the parking space is larger than the predetermined distance when the node is 20not located near the parking space (Silver Col 3. Line 16-26 “Identifying a vehicle as parked may indicate that it is likely not going to move anytime soon and therefore the autonomous vehicle would have time to take actions to avoid the parked vehicle. Such as passing or maneuvering around the parked vehicle. Mean while, when a vehicle is not identified as parked, the autonomous vehicle may treat the vehicle as part of traffic and/or monitor the movements of the vehicle more closely so as to be able to respond to its movements properly. For example, the autonomous vehicle may stop behind it and wait for it to move”).
It would have been obvious to one of ordinary skill in the art to have modified the system of Wang in view of Cho in view of Nordburch so that the predetermined distance when the node is located near the parking space is larger than the predetermined distance when the node is 20not located near the parking space, as taught by Silver as disclosed above, in order to ensure optimal and safe travel of an autonomous vehicle (Silver Col 1 lines 29-30 “One aspect of the disclosure provides a method for identifying parked vehicles”).

s 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 9969386 B1) ("Wang") in view of CHO (US 20200207334 A1) ("CHO") in view of Nordburch (US 20170323567 A1) ("Nordburch") further in view of Luo (US 20200001862 A1) (“Luo”).

With respect to claim 2, it is important to note per the conditional limitation section above, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing limitation (2) as noted above, such as a target node specification unit, is sufficient to disclose this limitation. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

	With respect to claim 2, Wang in view of CHO in view of Nordburch fail to explicitly disclose wherein the target node specification unit is configured to, when a vehicle speed of the target vehicle is equal to or higher than a predetermined vehicle speed threshold, specify the target node by setting the predetermined number as a large number compared to when 25the vehicle speed is less than the vehicle speed threshold.
	Luo, however, teaches, that wherein the target node specification unit is configured to, when a vehicle speed of the target vehicle is equal to or higher than a predetermined vehicle speed threshold, specify the target node by setting the predetermined number as a large number compared to when 25the vehicle speed is less than the vehicle speed threshold (Luo Paragraph 18 “In another embodiment, an ADV locates a parking lot, determines the location of the ADV within the parking lot, and selects a parking space within the parking lot in which to park the ADV. The ADV forms a parking problem into a plurality of parking space constraints and kinematic constraints of the ADV. Kinematic constraints can be physical dimensions of the ADV, maximum and minimum acceleration values, maximum and minimum speed values, a maximum steering angle of the ADV, weight of the ADV, maximum braking capability of the ADV, and the like. In an embodiment, the ADV forms the parking space constraints and parking lot constraints into a set of affines and generates a plurality of parking paths, without considering obstacles surrounding the ADV. Each parking path has one or more segments, and each segment has a cost associated with it. Cost of a segment can include a distance to travel, a time to travel the distance of the segment. In an embodiment, other cost factors can include a amount of acceleration, speed, or turning angle required to navigate the segment. The cost of a parking path can be the sum of the costs of each of the segments in the parking path. The ADV can select one or more candidate parking paths, having the least cost, from the plurality of parking paths. The ADV can then consider obstacles surrounding the ADV and eliminate one or more of the candidate parking paths. To determine whether to eliminate a parking path, the obstacles to the ADV, and constraints on the parking lot and parking space can be expressed as a set of affines. Each candidate parking path can analyzed for whether one or more obstacles conflict with one or more segments of a candidate parking path. A candidate parking path can be optimized using a quadratic optimization method. From the remaining candidates, a suitable parking path can be found. If no suitable parking path is found, then ADV logic can automatically adjust relaxation of one or more of the constraints in the parking problem, the constraints including obstacles, parking space, and ADV kinematics constraints. The ADV logic can then generate another plurality of parking paths based upon the relaxed constraints” | Paragraph 53 “In FIG. 4A, an ADV 101 has approached and entered a parking lot 405 that includes parking spaces S1 through S6 (S1 . . . S6). Parking lot 405 also has a pedestrian exit 410. Parked cars 105 are shown in parking spaces S1, S4, S5, and S6. Parking spaces S2 and S3 are available. As the ADV 101 approaches the parking lot 405, ADV 101 can use a high-definition map and ADV sensors to determine that parking spaces S1 and S4-S6 are occupied, and that parking spaces S2 and S3 are available, and a location of the available parking spaces. ADV 101 can also determine the location of ADV 101 within the parking lot 405. ADV 101 can use the high definition map and ADV 101 sensors to form a parking problem which includes the parking lot 405, parking space S3, and ADV 101 location as constraints for determining potential parking paths to parking space S3. ADV 101 can also use kinematic constraints of the ADV 101 in defining the parking problem. Kinematic constraints of the ADV 101 can include dimensions of the ADV 101, a maximum speed and/or acceleration of the ADV 101, weight of the ADV 101, maximum steering angle of the ADV 101, and braking ability of the ADV 101, for example. Other kinematic constraints can also be used. The initial parking problem does not consider obstacles surrounding the ADV 101.” | Paragraph 54 “ADV 101 can generate a plurality of parking paths that are potential solutions to the parking problem of navigating the ADV 101 from its current location to the selected parking space S3, taking into account the parking lot constraints, parking space constraints, and kinematic constraints of the ADV 101… The sum of the cost values for the segments in a parking path is the cost of the parking path. Cost can be determined by const factors including speed and time to traverse the segment, distance from the parking space, steering angle required to navigate the segment, or other factors including kinematic factors of the ADV 101. ADV 101 can select one or more candidate paths having the least cost of the plurality of paths 1-3.”).
	It would have been obvious to one of ordinary skill in the art to have modified the system of Wang in view of CHO in view of Nordburch so that when a vehicle speed of the target vehicle is equal to or higher than a predetermined vehicle speed threshold, specify the target node by setting the predetermined number as a large number compared to when 25the vehicle speed is less than the vehicle speed threshold, as taught by Luo as disclosed above, in order to optimize vehicle parking based on (Luo Abstract “A parking system for autonomous driving vehicles optimizes a solution to a parking problem. The ADV detects a parking lot and selects a parking space. The ADV defines constraints for the parking lot, parking space, and kinematic constraints of the ADV, and generates a plurality of potential parking paths to the parking space, taking into account the constraints of the parking lot, parking space, and kinematics of the ADV, but without taking into any obstacles that may be surrounding the ADV.”).

With respect to claim 4, Wang in view of Cho in view of Nordburch in view of Luo teach wherein the node status setting unit is configured to set the node status based on a traveling state of the target vehicle (Nordburch Paragraph 11 “The method includes the vehicle, when pulling into a parking space, marking the space as occupied via the parking space marking and, when pulling out of the parking space, marking the space as free again via the parking space marking”).

As best understood under 35 U.S.C. 112(b), Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 9969386 B1) ("Wang") in view of CHO (US 20200207334 A1) ("CHO") in view of Nordburch (US 20170323567 A1) ("Nordburch") further in view of Luo (US 20200001862 A1) (“Luo”) further in view of Silver (US 9557736 B1) (“Silver”).

With respect to claim 6, it is important to note per the conditional limitation section above, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing limitation (4) as noted above, such as a node information acquisition unit, is sufficient to disclose this limitation. See MPEP 2114.  A claim containing a "recitation with respect to the Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
With respect to claim 6, Wang in view of Cho in view of Nordburch in view of Lou teach that the node label information includes a type of the node indicating that the node is located near a parking space (CHO Paragraph 29 “The term “target position” refers to a vacant parking slot available for parking of a vehicle. Alternatively, the term “target position” refers to a pickup area where a driver can get in his or her vehicle when the driver wants to leave the parking lot.”), the node information acquisition unit is configured to associate 15the driving boundary and the marker within a predetermined distance from a position of the node with the node based on the parking place map information and the node label information, (Lou Paragraph 2 “Thus, an obstacle may not initially be close to a moving vehicle, but the obstacle may be moving toward the vehicle and will not be considered by the parking logic until the obstacle is within a predetermined boundary surrounding the vehicle” | Paragraph 37 “Perception module 302 may include a computer vision system or functionalities of a computer vision system to process and analyze images captured by one or more cameras in order to identify objects and/or features in the environment of autonomous vehicle. The objects can include traffic signals, road way boundaries, other vehicles, pedestrians, and/or obstacles, etc. The computer vision system may use an object recognition algorithm, video tracking, and other computer vision techniques. In some embodiments, the computer vision system can map an environment, track objects, and estimate the speed of objects, etc. Perception module 302 can also detect objects based on other sensors data provided by other sensors such as a radar and/or LIDAR.” | Paragraph 39 “For each of the objects, decision module 304 makes a decision regarding how to handle the object. For example, for a particular object (e.g., another vehicle in a crossing route) as well as its metadata describing the object (e.g., a speed, direction, turning angle), decision module 304 decides how to encounter the object (e.g., overtake, yield, stop, pass). Decision module 304 may make such decisions according to a set of rules such as traffic rules or driving rules 312, which may be stored in persistent storage device 352.”) (CHO Paragraph 69-70 “In step (6), a driving boundary is transmitted from the infrastructure facility to the vehicle. The driving boundary may include landmarks (for example, parking lines, center lines, road boundary lines) by which a permitted driving area is bounded. The transmission of the driving boundary is performed after the autonomous valet parking preparation command is delivered. This driving boundary is transmitted from the infrastructure facility to the vehicle in the form of a parking lot map. In step (7), an autonomous valet parking start command is transmitted from the infrastructure facility to the vehicle. The transmission of the autonomous valet parking start command is performed after the guide route and the driving boundary are delivered” Wang in view of Cho in view of Nordburch fail to explicitly disclose that the predetermined distance when the node is located near the parking space is larger than the predetermined distance when the node is 20not located near the parking space.
Silver, however, teaches that the predetermined distance when the node is located near the parking space is larger than the predetermined distance when the node is 20not located near the parking space (Silver Col 3. Line 16-26 “Identifying a vehicle as parked may indicate that it is likely not going to move anytime soon and therefore the autonomous vehicle would have time to take actions to avoid the parked vehicle. Such as passing or maneuvering around the parked vehicle. Mean while, when a vehicle is not identified as parked, the autonomous vehicle may treat the vehicle as part of traffic and/or monitor the movements of the vehicle more closely so as to be able to respond to its movements properly. For example, the autonomous vehicle may stop behind it and wait for it to move”).
It would have been obvious to one of ordinary skill in the art to have modified the system of Wang in view of Cho in view of Nordburch so that the predetermined distance when the node is located near the parking space is larger than the predetermined distance when the node is 20not located near the parking space, as taught by Silver as disclosed above, in order to ensure optimal and safe travel of an autonomous vehicle (Silver Col 1 lines 29-30 “One aspect of the disclosure provides a method for identifying parked vehicles”).
 
With respect to claim 8, it is important to note per the conditional limitation section above, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing limitation () as noted above, such as a node information acquisition unit, is sufficient to disclose this limitation. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

With respect to claim 8, Wang in view of Cho in view of Nordburch in view of Lou teach that the node label information includes a type of the node indicating that the node is located near a parking space (CHO Paragraph 29 “The term “target position” refers to a vacant parking slot available for parking of a vehicle. Alternatively, the term “target position” refers to a pickup area where a driver can get in his or her vehicle when the driver wants to leave the parking lot.”), the node information acquisition unit is configured to associate 15the driving boundary and the marker within a predetermined distance from a position of the node with the node based on the parking place map information and the node label information, (CHO Paragraph 69-70 “In step (6), a driving boundary is transmitted from the infrastructure facility to the vehicle. The driving boundary may include landmarks (for example, parking lines, center lines, road boundary lines) by which a permitted driving area is bounded. The transmission of the driving boundary is performed after the autonomous valet parking preparation command is delivered. This driving boundary is transmitted from the infrastructure facility to the vehicle in the form of a parking lot map. In step (7), an autonomous valet parking start command is transmitted from the infrastructure facility to the vehicle. The transmission of the autonomous valet parking start command is performed after the guide route and the driving boundary are delivered”). 
Wang in view of Cho in view of Nordburch fail to explicitly disclose that the predetermined distance when the node is located near the parking space is larger than the predetermined distance when the node is 20not located near the parking space.
Silver, however, teaches that the predetermined distance when the node is located near the parking space is larger than the predetermined distance when the node is 20not located near the parking space (Silver Col 3. Line 16-26 “Identifying a vehicle as parked may indicate that it is likely not going to move anytime soon and therefore the autonomous vehicle would have time to take actions to avoid the parked vehicle. Such as passing or maneuvering around the parked vehicle. Meanwhile, when a vehicle is not identified as parked, the autonomous vehicle may treat the vehicle as part of traffic and/or monitor the movements of the vehicle more closely so as to be able to respond to its movements properly. For example, the autonomous vehicle may stop behind it and wait for it to move”).
It would have been obvious to one of ordinary skill in the art to have modified the system of Wang in view of Cho in view of Nordburch so that the predetermined distance when the node is located near the parking space is larger than the predetermined distance when the node is 20not located near the parking space, as taught by Silver as disclosed above, in order to ensure optimal and safe travel of an autonomous vehicle (Silver Col 1 lines 29-30 “One aspect of the disclosure provides a method for identifying parked vehicles”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM ABDOALATIF ALSOMAIRY whose telephone number is (571)272-5653. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/IBRAHIM ABDOALATIF ALSOMAIRY/              Examiner, Art Unit 3667                                                                                                                                                                                          
/KENNETH J MALKOWSKI/               Primary Examiner, Art Unit 3667